DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. 2015/0221538.
In Re Claim 1, Ochiai et al. teach a carrier door opener comprising:				one or more connector devices (62) configured to interface with a door (72) of a substrate carrier (71) located at a load port (3);									an outer surface (361a) forming a groove (345); and							a load port seal (346) seated in the groove, (See Fig. 20) wherein the load port seal is configured to seal against a first portion of a planar surface of a panel (341) of the load port around a panel opening (Opening shown in Fig. 20 filled by 361) formed by the panel, wherein a second portion of the planar surface of the panel is configured to seal to a factory interface (31c).
In Re Claim 3, Ochiai et al. teach the one or more connector devices are configured to retract the door from the substrate carrier. (Paragraph 79)
In Re Claim 4, Ochiai et al. teach wherein the groove extends along an outer periphery of the carrier door opener forming a continuous groove. (See groove, Fig. 20) 
In Re Claim 5, teach Ochiai et al. teach wherein the groove of the carrier door opener has a cross-sectional shape substantially similar to a triangular prism frustum. (See groove, Fig. 20) 
In Re Claim 7, Ochiai et al. teach wherein the load port seal is an O-ring (346).
In Re Claim 8, Ochiai et al. teach a factory interface of an electronic manufacturing system, wherein the factory interface comprises:								a load port (3) configured to interface with a substrate carrier (71); and a carrier door opener  comprising:												one or more connector devices (62) configured to interface with a door (72) of the substrate carrier located at the load port;										an outer surface (361a) forming a groove (345); and							a load port seal (346) seated in the groove, (See Fig. 20) wherein the load port seal is configured to seal against a first portion of a planar surface of a panel (341) of the load port around a panel opening (Opening shown in Fig. 20 filled by 361) formed by the panel, wherein a second portion of the planar surface of the panel is configured to seal to the factory interface (31c).
In Re Claim 10, Ochiai et al. teach the one or more connector devices are configured to retract the door from the substrate carrier. (Paragraph 79)
In Re Claim 11, Ochiai et al. teach wherein the groove extends along an outer periphery of the carrier door opener forming a continuous groove. (See groove, Fig. 20)
In Re Claim 12, Ochiai et al. teach wherein the groove of the carrier door opener has a cross-sectional shape substantially similar to a triangular prism frustum. (See groove, Fig. 20) 
In Re Claim 14, Ochiai et al. teach wherein the load port seal is an O-ring (346).
In Re Claim 15, Ochiai et al. teach a method comprising: 							sealing, by a load port seal (346) seated in a groove (345, Fig. 20) of an outer surface (361a, Fig. 20) of a carrier door opener, against a first portion of a planar surface of a panel (341) of a load port (3) around a panel opening (Opening shown in Fig. 20 filled by 361) formed by the panel, wherein a second portion of the planar surface of the panel is configured to seal to a factory interface (31c); (see Fig. 20) and												interfacing, by one or more connector devices (62) of the carrier door opener, with a door (72) of a substrate carrier (71) located at the load port.
In Re Claim 17, Ochiai et al. teach retracting, using the one or more connector devices (62), the door (72) from the substrate carrier (71).
In Re Claim 18, Ochiai et al. teach wherein the groove extends along an outer periphery of the carrier door opener forming a continuous groove. (See groove, Fig. 20) 
In Re Claim 19, Ochiai et al. teach wherein the groove of the carrier door opener has a cross-sectional shape substantially similar to a triangular prism frustum. (See groove, Fig. 20) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al.
Regarding Claims 2, 9 and 16, Official notice is taken that a suction or vacuum device to interface with a door of substrate carrier located at a load port is a well-known method or feature for removal of a substrate carrier door at a load port.  Therefore, it would have been obvious to a person having ordinary skill in the art to use a suction or vacuum device as the connector device in the opener/interface/method of Ochiai et al. in order to remove the substrate door for removal or deposit of the substrate.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. as applied to claim 1, 8 and 15 above, and further in view of Leung et al. 2006/0028596.
In Re Claims 6, 13 and 20, Ochiai et al. teach the opener/interface and method of Claim 1 as discussed above.
Ochiai et al. do not teach the groove having a depth that is less than a diameter of the load port seal seated in the groove.
However, Leung et al. teach a groove (see groove for O-ring, Fig. 1a) having a depth that is less than a diameter of a seal (O-ring seal shown in Fig. 1a) seated in the groove. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an O-Ring seal with a diameter that is greater than the depth of the groove in which it is seated in the opener/interface/method of Ochiai et al. as taught by Leung et al. in order to make sure that the O-ring is compressed to seal a volume.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee et al. teach an O-Ring seal seated in a groove.  Miyajima et al.  and Koshti et al. teach a door opener with O-Ring seals.										Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652